DISMISS and Opinion Filed July 10, 2019




                                          S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-19-00011-CV

                   AVIS DICKERSON AND ROBERT BURNS, Appellants
                                      V.
                            WHITE ROCK HILLS, Appellee

                        On Appeal from the County Court at Law No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. CC-18-06650-B

                              MEMORANDUM OPINION
                  Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                                  Opinion by Chief Justice Burns
       Appellants’ brief in this case is overdue. By postcard dated June 12, 2019, we notified

appellants the time for filing their brief had expired. We directed appellants to file a brief and an

extension motion within ten days. We cautioned appellants that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellants have not filed their brief nor otherwise corresponded with the Court regarding the status

of this appeal.
      Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                  /Robert D. Burns, III/
                                                  ROBERT D. BURNS, III
                                                  CHIEF JUSTICE

190011F.P05




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 AVIS DICKERSON AND ROBERT                         On Appeal from the County Court at Law
 BURNS, Appellants                                 No. 2, Dallas County, Texas
                                                   Trial Court Cause No. CC-18-06650-B.
 No. 05-19-00011-CV        V.                      Opinion delivered by Chief Justice Burns.
                                                   Justices Molberg and Nowell participating.
 WHITE ROCK HILLS, Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.


Judgment entered July 10, 2019




                                             –3–